                                                                                           FILED
                                                                                   2019 Jul-30 PM 02:08
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

DERRICK MICHAEL STANBERRY,                 )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 2:19-cv-00526-ACA-JEO
                                           )
DR. THOMAS POWELL, et al.,                 )
                                           )
      Defendants.                          )
                                           )

                                      ORDER
      The magistrate judge entered a report on May 8, 2019, recommending that

the court dismiss without prejudice Plaintiff Derrick Michael Stanberry’s claims

against Dr. Powell, Sgt. Lovett, and Lt. Jones pursuant to 28 U.S.C. § 1915A(b) for

failing to state a claim upon which relief can be granted.         (Doc. 10).    The

magistrate judge also recommended that the court refer to the magistrate judge Mr.

Stanberry’s claim for excessive force against Sgt. Willie Mclemore for further

proceedings. (Id. at 13). Mr. Stanberry filed a motion for appointment of counsel

(doc. 13), which contained objections to the report and recommendation.

      Concerning Mr. Stanberry’s request for appointment of an attorney, no

constitutional right to counsel exists in a civil case. Bass v. Perrin, 170 F.3d 1312,

1320 (11th Cir. 1999). The appointment of counsel in a civil matter is a privilege

justified only by exceptional circumstances, such as novel or complex litigation.
Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990); Vickers v. Georgia, 567 F.

App’x 744, 749 (11th Cir. 2014). Mr. Stanberry’s claims are neither novel nor

complex and, therefore, appointment of counsel is not warranted at this time.

Accordingly, the court DENIES without prejudice the motion for appointment of

counsel. (Doc. 13 at 4).

      Mr. Stanberry’s sole objection to the report and recommendation concerns

the finding that Dr. Thomas Powell did not act under color of state law. (Doc. 13

at 2–3). Mr. Stanberry cites West v. Atkins, 487 U.S. 42 (1988) in support of his

argument. However, unlike the facts here, the doctor in West treated prisoner

patients pursuant to a contract with the relevant prison. In contrast, Dr. Powell, a

private physician, examined Mr. Stanberry at Brookwood Medical Center, a

private hospital. (Doc. 1 at 8). Under these facts, no state action is implicated for

Eighth Amendment purposes.

      Moreover, Mr. Stanberry alleges that Dr. Powell mislead him into believing

surgery was necessary so a chip device could be implanted in Mr. Stanberry’s wrist

to allow prison officials to read his thoughts, in retaliation for a prior lawsuit that

Mr. Stanberry filed. (Id. at 8-9, 11). Construing this claim as one for retaliation

under the First Amendment, Mr. Stanberry fails to allege any causal connection

between Dr. Powell and his prior lawsuit.




                                          2
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and Mr. Stanberry’s

objections, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation.

      The court ORDERS that Mr. Stanberry’s claims against Dr. Powell, Sgt.

Lovett, and Lt. Jones are DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915A(b). The court ORDERS that Mr. Stanberry’s claim for excessive

force against Sgt. Mclemore is REFERRED to the magistrate judge for further

proceedings.

      DONE and ORDERED this July 30, 2019.



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE




                                      3
